Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/12/2017, and 05/02/2017 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/29/2021, 03/22/2022, 03/22/2022, 03/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN202696436) in view of Li (CN205304559).
	As to independent claim 1, Gao teaches a brushless direct-current (BLDC) motor comprising: a rotor shaft (21) on which a rear motor bearing (5) and a front motor bearing (5) are mounted; a motor housing (6) through which the rotor shaft (21) extends and including a substantially cylindrical body having an open end (see figure 4) and a radial wall opposite the open end (see figure 4) , the radial wall forming a first bearing pocket (see figure 4) arranged to receive the front motor bearing (5) therein; a stator assembly (3) including a stator core (31) having an aperture extending therethrough,  and a plurality of stator windings (see figure 4) wound around the plurality of stator teeth (inherent to wound the winding); a stator mount (4) including a radial member coupled to the open end of the motor housing (3) , an elongated cylindrical member (see figure 4) projecting axially from the radial member (see figure 4) into the aperture of the stator core (31), a hollow portion (see figure 4) extending through a length of the elongated cylindrical member (see figure 4) through which the rotor shaft (21) extends, and a second bearing pocket (see figure 4) formed in the radial member (see figure 4) supporting the rear motor bearing; an outer rotor (1) comprising a cylindrical rotor core (11) supporting at least one permanent magnet (12) around an outer surface of the stator core (31); a rotor mount (see figure 4) including an outer rim (see figure 4) arranged to couple to the outer rotor (1), a radial wall extending inwardly from the outer rim (see figure 4), and an inner body (see figure 4) mounted on the rotor shaft (21) as shown in figure 4.

    PNG
    media_image1.png
    620
    672
    media_image1.png
    Greyscale

However Gao teaches the claimed limitation as discussed above except a plurality of stator teeth radially extending outwardly from the stator core and an intermediate bearing received at least partially within the aperture of the stator core to radially support the stator core relative to the rotor shaft.  
Li teaches a plurality of stator teeth ( see figure 2) radially extending outwardly from the stator core (5) and an intermediate bearing (20) received at least partially within the aperture of the stator core (5) to radially support the stator core (5) relative to the rotor shaft (2) as shown in figure 1 and 2, for the advantageous benefit of to avoiding the blades from interfering with the stator in the rotating process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gao by using a plurality of stator teeth radially extending outwardly from the stator core and an intermediate bearing received at least partially within the aperture of the stator core to radially support the stator core relative to the rotor shaft, as taught by Li, to avoid the blades from interfering with the stator in the rotating process.
As to claim 2/1, Gao teaches wherein the radial wall of the motor housing (6) includes an opening coaxially aligned with first bearing pocket through which the rotor shaft (21) extends out of the motor housing (6) as shown in figure 4.  
As to claim 3/1, Gao in view of Li teaches the claimed limitation as discussed above except wherein the second bearing pocket includes a recess having an open end facing away from the hollow portion.  

However Li the second bearing pocket (see figure 1) includes a recess having an open end facing away from the hollow portion (81) as shown in figure 1, for the advantageous benefit of providing with a mounting seat, the stator is sleeved outside the mounting seat, the mounting seat is provided with a mounting hole, the rotating shaft is inserted into the mounting hole.

    PNG
    media_image2.png
    721
    498
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gao in view of Li by using the second bearing pocket includes a recess having an open end facing away from the hollow portion, as taught by Li, to provide with a mounting seat, the stator is sleeved outside the mounting seat, the mounting seat is provided with a mounting hole, the rotating shaft is inserted into the mounting hole.
As to claim 5/1, Gao teaches wherein the inner body of the rotor mount (see figure 4) includes a first side provided adjacent the front motor bearing (5) and a second side adjacent a radial plane formed by front ends of the stator windings (32) as shown in figure 4.  
As to claim 9/1, Gao in view of Li teaches the claimed limitation as discussed above except wherein the elongated cylindrical member of the stator mount extends through more than approximately 80% of a length of the aperture of the stator core and the intermediate bearing is disposed on a front end of the aperture adjacent the elongated cylindrical member of the stator mount.  
However Li teaches the elongated cylindrical member (8) of the stator mount extends through more than approximately 80% of a length of the aperture of the stator core (5) and the intermediate bearing (20) is disposed on a front end of the aperture adjacent the elongated cylindrical member (8) as shown in figure 1, for the advantageous benefit of providing with a mounting seat, the stator is sleeved outside the mounting seat, the mounting seat is provided with a mounting hole, the rotating shaft is inserted into the mounting hole.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gao in view of Li by using the elongated cylindrical member extends through more than approximately 80% of a length of the aperture of the stator core and the intermediate bearing is disposed on a front end of the aperture adjacent the elongated cylindrical member, as taught by Li, to provide with a mounting seat, the stator is sleeved outside the mounting seat, the mounting seat is provided with a mounting hole, the rotating shaft is inserted into the mounting hole.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN202696436) and Li (CN205304559) as applied in claim 3 above and further in view of Lim (WO2013162122).
As to claim 4/3, Gao in view of Li teaches the claimed limitation as discussed above except further comprising an enclosure projecting around the recess from the radial member.  
However Lim teaches an enclosure projecting (see figure 4) around the recess from the radial member as shown in figure 4, for the advantageous benefit of improving the durability of the motor.

    PNG
    media_image3.png
    525
    582
    media_image3.png
    Greyscale



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gao in view of Li by using an enclosure projecting around the recess from the radial member, as taught by Lim, to improve the durability of the motor.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN202696436) and Li (CN205304559) as applied in claim 3 above and further in view of Makino (US PG Pub 20190165639).
As to claim 6/1, Gao in view of Li teaches the claimed limitation as discussed above except further comprising a positional sensor board mounted on the stator assembly adjacent the stator mount, the positional sensor board comprising at least one magnetic sensor positioned to magnetically sense the at least one permanent magnet of the rotor.  
However Makino teaches a positional sensor board (27) mounted on the stator assembly (2) adjacent the stator mount (21), the positional sensor board (27) comprising at least one magnetic sensor (271) positioned to magnetically sense the at least one permanent magnet (341) of the rotor  (2) as shown in figure 4 and 8, for the advantageous benefit of detecting the rotation of the rotor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gao in view of Li by using a positional sensor board mounted on the stator assembly adjacent the stator mount, the positional sensor board comprising at least one magnetic sensor positioned to magnetically sense the at least one permanent magnet of the rotor, as taught by Makino, to detect the rotation of the rotor.
As to claim 7/6, Gao and Li in view of Makino teaches the claimed limitation as discussed above except further comprising a plurality of signal sires coupled to the positional sensor board and received through an opening of the stator mount.  
However Makino teaches a plurality of signal wires coupled to the positional sensor board (see paragraph [0044]) and received through an opening of the stator mount (21)a s shown in figure 4 and 8, for the advantageous benefit to providing communication with the communication unit.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gao and Li in view of Makino by using a plurality of signal sires coupled to the positional sensor board and received through an opening of the stator mount, as taught by Makino, to provide communication with the communication unit.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN202696436) and Li (CN205304559) as applied in claim 1 above and further in view of Nakajima (JP2002258202).
As to claim 8/1, Gao in view of Li teaches the claimed limitation as discussed above except wherein a ratio of a diameter of the aperture of the stator core to a diameter of the rotor shaft is at less than or equal to 1.2.  
However Nakajima teaches a ratio of a diameter of the aperture of the stator core to a diameter of the rotor shaft is at less than or equal to 1.2, as shown in figure 2,( see page 4, line 14 Ds can be 3mm or more, and page 5, line 9, Dk1 can be 7mm or less, so option to ratio equal 1.2 or less is a normal procedure), for the advantageous benefit obtaining an effect that noise due to electromagnetic noise during motor rotation can be significantly reduced.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gao in view of Li by using a ratio of a diameter of the aperture of the stator core to a diameter of the rotor shaft is at less than or equal to 1.2, as taught by Makino, to detect the rotation of the rotor.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US PG Pub 2017/0373615) in view of Gao (CN202696436) and Li (CN205304559).
As to independent claim 10, Lewis teaches a power tool (10) comprising a housing (12), the BLDC motor disposed within the housing (12) and a battery receptacle (20) configured to receive a removable battery pack as shown in figure 1, 
However Lewis teaches the claimed limitations as discussed above except the BLDC motor comprising: a rotor shaft on which a rear motor bearing and a front motor bearing are mounted; a motor housing through which the rotor shaft extends and including a substantially cylindrical body having an open end and a radial wall opposite the open end, the radial wall forming a first bearing pocket arranged to receive the front motor bearing therein; a stator assembly including a stator core having an aperture extending therethrough, a plurality of stator teeth radially extending outwardly from the stator core and defining a plurality of slots therebetween, and a plurality of stator windings wound around the plurality of stator teeth; a stator mount including a radial member coupled to the open end of the motor housing, an elongated cylindrical member projecting axially from the radial member into the aperture of the stator core, a hollow portion extending through a length of the elongated cylindrical member through which the rotor shaft extends, and a second bearing pocket formed in the radial member supporting the rear motor bearing; an outer rotor comprising a cylindrical rotor core supporting at least one permanent magnet around an outer surface of the stator core; a rotor mount including an outer rim arranged to couple to the outer rotor, a radial wall extending inwardly from the outer rim, and an inner body mounted on the rotor shaft; and an intermediate bearing received at least partially within the aperture of the stator core to radially support the stator core relative to the rotor shaft.  
Gao teaches a brushless direct-current (BLDC) motor comprising: a rotor shaft (21) on which a rear motor bearing (5) and a front motor bearing (5) are mounted; a motor housing (6) through which the rotor shaft (21) extends and including a substantially cylindrical body having an open end (see figure 4) and a radial wall opposite the open end (see figure 4) , the radial wall forming a first bearing pocket (see figure 4) arranged to receive the front motor bearing (5) therein; a stator assembly (3) including a stator core (31) having an aperture extending therethrough,  and a plurality of stator windings (see figure 4) wound around the plurality of stator teeth (inherent to wound the winding); a stator mount (4) including a radial member coupled to the open end of the motor housing (3) , an elongated cylindrical member (see figure 4) projecting axially from the radial member (see figure 4) into the aperture of the stator core (31), a hollow portion (see figure 4) extending through a length of the elongated cylindrical member (see figure 4) through which the rotor shaft (21) extends, and a second bearing pocket (see figure 4) formed in the radial member (see figure 4) supporting the rear motor bearing; an outer rotor (1) comprising a cylindrical rotor core (11) supporting at least one permanent magnet (12) around an outer surface of the stator core (31); a rotor mount (see figure 4) including an outer rim (see figure 4) arranged to couple to the outer rotor (1), a radial wall extending inwardly from the outer rim (see figure 4), and an inner body (see figure 4) mounted on the rotor shaft (21) as shown in figure 4, for the advantageous benefit of providing an improved structure of a lathy axle external rotor DC brushless motor structure so as to overcome the defect in the current technology.

    PNG
    media_image1.png
    620
    672
    media_image1.png
    Greyscale

Li teaches a plurality of stator teeth ( see figure 2) radially extending outwardly from the stator core (5) and an intermediate bearing (20) received at least partially within the aperture of the stator core (5) to radially support the stator core (5) relative to the rotor shaft (2) as shown in figure 1 and 2, for the advantageous benefit of to avoiding the blades from interfering with the stator in the rotating process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lewis by using the BLDC motor comprising: a rotor shaft on which a rear motor bearing and a front motor bearing are mounted; a motor housing through which the rotor shaft extends and including a substantially cylindrical body having an open end and a radial wall opposite the open end, the radial wall forming a first bearing pocket arranged to receive the front motor bearing therein; a stator assembly including a stator core having an aperture extending therethrough, a plurality of stator teeth radially extending outwardly from the stator core and defining a plurality of slots therebetween, and a plurality of stator windings wound around the plurality of stator teeth; a stator mount including a radial member coupled to the open end of the motor housing, an elongated cylindrical member projecting axially from the radial member into the aperture of the stator core, a hollow portion extending through a length of the elongated cylindrical member through which the rotor shaft extends, and a second bearing pocket formed in the radial member supporting the rear motor bearing; an outer rotor comprising a cylindrical rotor core supporting at least one permanent magnet around an outer surface of the stator core; a rotor mount including an outer rim arranged to couple to the outer rotor, a radial wall extending inwardly from the outer rim, and an inner body mounted on the rotor shaft; and an intermediate bearing received at least partially within the aperture of the stator core to radially support the stator core relative to the rotor shaft, as taught by Gao and Li, to provide an improved structure of a lathy axle external rotor DC brushless motor structure so as to overcome the defect in the current technology and avoid the blades from interfering with the stator in the rotating process.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US PG Pub 2017/0373615), Gao (CN202696436) and Li (CN205304559) as applied in claim 10 above, and further in view of Wenger et al. (US PG Pub 2016/0226278) and Brotto (US PG Pub 2006/0096771).
As to claim 11/10, Lewis in view of Gao and Li teaches the claimed limitations as discussed above except wherein the removable battery pack outputs a maximum rated voltage of approximately 20 volts and a rated capacity of 2 Ampere-hours, and wherein the motor produces a maximum power output of at least 450 watts and the power tool has a power-to-weight ratio of at least 280 watts per pounds.  
However Wenger et al. teaches the removable battery pack outputs a maximum rated voltage of approximately 20 volts and a rated capacity of 2 Ampere-hours (see paragraph [0202] and [0203]), for the advantageous benefit of preventing undervoltage or overdraining of the battery cells of the battery pack.
Brotto teaches wherein the motor produces a maximum power output of at least 450 watts and the power tool has a power-to-weight ratio of at least 280 watts per pounds (see paragraph [0022]), for the advantageous benefit of providing ergonomically efficient cordless power tools.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lewis in view of Gao and Li by using a ratio of a diameter of the aperture of the stator core to a diameter of the rotor shaft is at less than or equal to 1.2, as taught by Wenger et al. and Brotto, to prevent undervoltage or overdraining of the battery cells of the battery pack and provide ergonomically efficient cordless power tools.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US PG Pub 2017/0373615), Gao (CN202696436) and Li (CN205304559) as applied in claim 10 above, and further in view of Gray (WO2009/111743) and Brotto (US PG Pub 2006/0096771).
As to claim 12/10, Lewis in view of Gao and Li teaches the claimed limitations as discussed above except wherein the removable battery pack outputs a maximum rated voltage of approximately 12 volts and a rated capacity of 2 Ampere-hours, and wherein the motor produces a maximum power output of at least 340 watts and the power tool has a power-to-weight ratio of at least 200 watts per pounds.  
However Gray teaches the removable battery pack outputs a maximum rated voltage of approximately 12 volts and a rated capacity of 2 Ampere-hours (see paragraph [0030]), for the advantageous benefit of preventing from further discharging current to prevent the battery pack from becoming further depleted.
Brotto teaches wherein the motor produces a maximum power output of at least 340 watts and the power tool has a power-to-weight ratio of at least 200 watts per pounds (see paragraph [0022]), for the advantageous benefit of providing ergonomically efficient cordless power tools.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lewis in view of Gao and Li by using wherein the removable battery pack outputs a maximum rated voltage of approximately 12 volts and a rated capacity of 2 Ampere-hours, and wherein the motor produces a maximum power output of at least 340 watts and the power tool has a power-to-weight ratio of at least 200 watts per pounds, as taught by Gray and Brotto, to prevent from further discharging current to prevent the battery pack from becoming further depleted.and provide ergonomically efficient cordless power tools.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US PG Pub 2017/0373615), Gao (CN202696436) and Li (CN205304559) as applied in claim 10 above, and further in view of  Aradachi (FR2981874).
As to claim 13/10, Lewis in view of Gao and Li teaches the claimed limitations as discussed above except wherein the power tool comprises a main body housing an output spindle, a handle portion having a girth smaller than the main body disposed between the battery receptacle and the handle portion, wherein the BLDC motor is housed within the handle portion.  
However Aradachi teaches the power tool comprises a main body housing an output spindle, a handle portion (2B) having a girth smaller than the main body disposed between the battery receptacle and the handle portion (2b), wherein the BLDC motor is housed within the handle portion (2b) as shown in figure 2, for the advantageous benefit of  providing a tool for small and lightweight motor using a small and lightweight lithium-ion battery for a user.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lewis in view of Gao and Li by using wherein the power tool comprises a main body housing an output spindle, a handle portion having a girth smaller than the main body disposed between the battery receptacle and the handle portion, wherein the BLDC motor is housed within the handle portion, as taught by Aradachi, to provide a tool for small and lightweight motor using a small and lightweight lithium-ion battery for a user.
As to claim 14/13, Lewis , Gao and Li in view of Aradachi teaches the claimed limitations as discussed above except wherein the girth of the handle portion is less than or equal to 34 mm.  
However Aradachi teaches the girth of the handle portion (2b) is less than or equal to 34 mm (see page 7, line 30-32), for the advantageous benefit of  providing a tool for small and lightweight motor using a small and lightweight lithium-ion battery for a user.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lewis , Gao and Li in view of Aradachi by using the girth of the handle portion is less than or equal to 34 mm, as taught by Aradachi, to provide a tool for small and lightweight motor using a small and lightweight lithium-ion battery for a user.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US PG Pub 2017/0373615), Gao (CN202696436) and Li (CN205304559) as applied in claim 14 above, and further in view of Aradachi (FR2981874) and Crosby et al. (US PG Pub 2017/0294819).
As to claim 15/14, Lewis in view of Gao and Li teaches the claimed limitations as discussed above except wherein the main body supports a tool holder opposite the handle portion, and wherein a length of the tool from a front portion of the tool holder to a rear portion of the battery receptacle is less than or equal to 250 mm and the power tool produces a maximum power output of at least approximately 450 watts and a maximum speed of at least approximately 25,000 rotations-per-minute.
	However Aradachi teaches the main body supports a tool holder opposite the handle portion, and wherein a length of the tool from a front portion of the tool holder to a rear portion of the battery receptacle is less than or equal to 250 mm as shown in figure 7, for the advantageous benefit of  providing a tool for small and lightweight motor using a small and lightweight lithium-ion battery for a user.
	Crosby et al. teaches the power tool produces a maximum power output of at least approximately 450 watts and a maximum speed of at least approximately 25,000 rotations-per-minute (see table B, paragraph [0091]), for the advantageous benefit providing an improved BLDC.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lewis in view of Gao and Li by using wherein the main body supports a tool holder opposite the handle portion, and wherein a length of the tool from a front portion of the tool holder to a rear portion of the battery receptacle is less than or equal to 250 mm and the power tool produces a maximum power output of at least approximately 450 watts and a maximum speed of at least approximately 25,000 rotations-per-minute, as taught by Aradachi and Crosby et al., to provide a tool for small and lightweight motor using a small and lightweight lithium-ion battery for a user and provide an improved BLDC.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        November 1, 2022